Title: To George Washington from Robert Dinwiddie, 13 August 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] Augst 13th 1757.

Yr Letter of the 3d I received from Mr Boyd, I don’t want the Vouchers from the People to whom Money is due for the Indns, but surely yo. may get the particular Summs to qualify me to grant a Warrant on the Treasurer, by this loose Method of writing, I know not whether they amt to 100£ or 1000£—Yo. will before this have some more Draughts from Lunenburg, & some other Counties which I hope will compleat yr 8 Companies to 100 Rank & File each, and when they are properly regulated, order each Capt. to send a Size Roll, signed by him & the Subalterns, The Capts. were fix’d by me on yr Recommendation, as I was a Stranger to the Merit of any of them. & I approve of yr filling up the Comos. accordg to Seniority, I again order Sergeant Fent to have an Ensign’s Commo. which I promis’d his Friends, & if poor Capt. Spotswood does not appear, which I much doubt there will be a Vacancy for Mr Chew—Yo. have sent a Detachment from the Regiment to Augusta, but Yo. do not mention the No. or do Yo. mention the Receipt of the Small Arms sent from this, or any Accott of the Misunderstandg with the Indns at Winchester, Yo. must allow this is a loose Way of writing & it’s yr Duty to be more particular to Me—I shall be glad the Affair of the Provisions at Ft Cumberland may be properly adjusted, which You’ll be able to do on the Return of the Officers sent there—I approve of yo. hangg

the 2 Deserters, & the other poor fellows, I leave their Punishmt to Yo., either by casting Lotts one of them to suffer, or if sincere Penitents, & Yo. think they’ll be good Soldiers, Yo. may Pardon ’em giving them a severe Rebuke at the head of the Regimt which I leave to Yo.—Mr Boyd has my Warr[an]t for £5000 which will pay the Men ’till the last of this Mo. & what may be over may be applied to contingent Charges; & I hope Lewis will keep a proper Command in Augusta to repell the Invasions of the Enemy, I’m glad they’re gone from the So. Branch—I desire Yo. will give the Paymastr a small Escort to Augusta Court House, where Majr Lewis must provide an Accott of the Pay due to the Men in that County, to be pd him—And those in the So. Branch may be pd at Fort Loudoun, giving the Captns notice to send a small Detachmt to receive their Mony. As for recruiting to compleat other two Comps. I realy think there is no probability of Success, from the dastardly Behaviour of the People in General, will only be expending a great deal of the Countrys Money witht a View of Success—give Me your Opinion thereon. I rema. with Respect Sir Yr h. S.
